Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to a generic allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(B), the restriction to the withdrawn species previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and may be fully examined for patentability under 37 CFR 1.104.
Because all matter (no claims read on the nonelected species) previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 30th 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
In claim 1, the limitation “heating means” has NOT interpreted under 35 U.S.C 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph, because it recited sufficient structure to achieve the function.
In claim 6, the limitation “mean of driving means” has NOT interpreted under 35 U.S.C 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph, because it recited sufficient structure to achieve the function.
In claim 7, the limitation “means for stiffening” has NOT interpreted under 35 U.S.C 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph, because it recited sufficient structure to achieve the function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



EXAMINER AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the examiner’s amendment was given in a telephone interview with Attorney Chu Andrew on December 21th 2021. The application has been amended as follows:

	Claim 1 (Currently amended) A cooking module for a linear tunnel, comprising: 
a cooking chamber 
a movable conveyor belt permeable to a gaseous heat-transfer fluid within said hearth portion;
a first heater in said roof portion;
a second heater in said hearth portion, wherein said second heater comprises: 
a blowing surface with a plurality of orifices; and 
a sliding surface between said 7movable conveyor belt and said blowing surface, said movable conveyor belt being rested on said sliding surface, 
wherein said sliding surface is comprised of a sheet with a plurality of  openings and rest portions in sliding contact with said movable conveyor belt, 
wherein said sliding surface has a convection position with one of said plurality of,
wherein said sliding surface has a radiation position with said one of said plurality of said openings being offset with said respective one of said blowing orifices so as to flow heat transfer fluid into said sliding surface and radiate heat from said rest portions toward said movable conveyor belt, and 
wherein said sliding surface is movable back and forth between said convection position and said radiation position.

The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-13 are indicated because:
The prior art of record do not anticipate or render fairy obvious in combination to teach the limitations of the claimed invention in independent claim 1 above, such as:
	“…a sliding surface between said 7movable conveyor belt and said blowing surface, said movable conveyor belt being rested on said sliding surface, 
wherein said sliding surface is comprised of a sheet with a plurality of  openings and rest portions in sliding contact with said movable conveyor belt, 
wherein said sliding surface has a convection position with one of said plurality of,
wherein said sliding surface has a radiation position with said one of said plurality of said openings being offset with said respective one of said blowing orifices so as to flow heat transfer fluid into said sliding surface and radiate heat from said rest portions toward said movable conveyor belt, and 
wherein said sliding surface is movable back and forth between said convection position and said radiation position…”. 
and claim 2-13 are all dependent claims of the independent claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        December 22th, 2021
/JOEL M ATTEY/Primary Examiner, Art Unit 3763